DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

 Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
A) Applicant’s argument that there is not an apparent reason to combine Lee et al. and Hayashi et al. (JP ’298) is not persuasive. The fact that Hayashi et al. does not include a liquid crystal oligomer as Lee et al. does is not germane.  While the liquid crystal oligomer of Lee et al. is required in the reference, the present claims do not mention or require (or exclude) a liquid crystal oligomer.  Further, the instant claims are open to additional, unclaimed components since the limitations are not closed off with the phrase “consisting of”.  Also, the compositions of both Lee et al. and Hayashi et al. 
B) Applicant’s argument that there would not be any apparent reason to use the content of the inorganic filler of Hayashi et al. in the insulating resin composition of Lee et al. is not persuasive.  Hayashi et al. teaches the amount of filler leads to a lower coefficient of thermal expansion, just as is disclosed in the instant specification, published paragraph 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-9, 11, 14, 15, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) using the English language machine translation provided by the examiner on March 19, 2021 for the citations.
Regarding claim 2: Lee et al. teaches an interlayer insulating resin film (abstract) containing an epoxy resin (abstract), a cyanate resin (abstract) and dicyandiamide (para. 102, example 1) as well as an inorganic filler (para. 107).
 Lee et al. does not teach the amount of the inorganic filler.  However, Hayashi et al. teaches a similar composition in which the inorganic filler is in an amount of 30%-80% by weight in 100% by weight of the total solids (para. 16), which overlaps the claimed range.  Lee et al. and Hayashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin insulating layers.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of inorganic filler taught by Hayashi et al. in the composition of Lee et 
Lee et al. further teaches the product-by-process steps of blending the constituent components (para. 110) and casting onto a substrate to form a thin film (para. 111), and removing the solvent (para. 111).  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 I).  In the present case, the “blending” of Lee et al. would result in either a dissolved or dispersed varnish, the “casting” would have the same structure implied by the limitation “applying the resin varnish on a support”, and the teaching in Lee et al. that “the solvent is removed to form the insulating layer on the substrate” would have the same structure implied by the limitation “heating and drying the varnish to obtain the interlayer insulating resin film”.  While the solvent is not said to be removed by “heating” in Lee et al., (1) only the structure implied by the step needs to be present, which in this case is a film with the solvent removed, (2) volatile organic compounds that are used as solvents evaporate out of compositions sometimes at very low temperature, so that even if Lee et al. allowed the solvent to evaporate at room temperature, this may be enough “heating” to remove the solvent and therefore result in the same product, and (3), if the “heating” in the product-by-process limitation in the instant claims would also result in some crosslinking of the epoxy resin components instead of merely solvent removal, Lee et al. also teaches this implied structure with the disclosure of the film being “semicured” (para. 135).   
Regarding claim 4: Lee et al. teaches silica (para. 107).
Regarding claim 5: Lee et al. teaches 20 wt % of an epoxy, 20 wt % of a cyanate resin and 0.2 wt % of dicyandiamide by solids (para. 134).  If the 20 wt% + 20 wt% is taken as 100 parts, then the dicyandiamide would be in an amount of 0.5 parts.
Regarding claim 6: Lee et al. teaches the above insulating resin film, which contains an epoxy resin (abstract), a cyanate resin (abstract) and an inorganic filler (para. 107).  Since the insulating film contains each of the specifically contained components of the claimed “adhesion auxiliary layer”, the insulating film of Lee et al. can arbitrarily be separated into two sections, one corresponding to the “interlayer insulating resin film”.
Regarding claim 7: Lee et al. teaches the film on a substrate (para. 111).
Regarding claims 8, 9, and 11: Lee et al. teaches a printed wiring board/printed circuit board using the insulating resin film/adhesion auxiliary layer-attached interlayer insulating resin film (abstract).
Regarding claim 14: Lee et al. teaches 20 wt % of an epoxy resin, and 20 wt % of the cyanate resin with an organic solvent added to decrease the amount of solids, which indicates the resins are in solid form (para. 134, example 1).  The amount of the dicyandiamide is 0.2 wt% per the composition, so when taken as just a proportion of the epoxy and the cyanate, it is 0.2/(20+20)*100%=0.5 parts, which overlaps the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of components and would have been motivated to do so since 
Regarding claim 15: Dicyandiamide has four active hydrogen equivalents.  In the example 1 of Lee et al., N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzeneamine is used, which has four epoxy equivalents.  Therefore, the equation claimed would be (0.2/4)/(20/4)=0.05/5=0.01, which overlaps the claimed range.
Regarding claim 17: Lee et al. teaches an insulating layer/resin film comprising a protective film/copper clad formed on both sides of the insulating layer (para. 40).
Regarding claim 19: Lee et al. teaches 20 wt % of an epoxy resin, and 20 wt % of the cyanate resin with an organic solvent added to decrease the amount of solids, which indicates the resins are in solid form (para. 134, example 1).  The amount of the dicyandiamide is 0.2 wt% per the composition, so when taken as just a proportion of the epoxy and the cyanate, it is 0.2/(20+20)*100%=0.5 parts, which overlaps the claimed range. Lee et al. also teaches glass fiber/inorganic filler (para.135).  The amount of the polymer composition in the prepreg is 54-56 wt% (para. 136), which means the amount of the glass fiber is 44-46%.  Therefore, there is 78-85 parts inorganic filler to 100 parts resin components. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of components and would have been motivated to do so since Lee et al. teaches these are acceptable amounts of components to achieve the disclosed invention.
Regarding claim 20: Lee et al. teaches the inorganic filler is silica (para. 107).
Regarding claim 21: Lee et al. teaches the basic claimed film as set forth above.  Not disclosed is the average particle size of the inorganic filler. However, Hayashi et al. teaches an inorganic filler with an average particle size of 0.3-10 microns (para. 13).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the size of the filler of Hayashi et al. in the film of Lee et al. and would have been motivated to do so in order to increase adhesion between the cured product and a metal layer.
Regarding claims 22 and 23: Lee et al. teaches the resin film is in a semicured state (para. 135). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) as applied to claim 2 set forth above and in view of Ogawa et al. (US 2008/0145689).
Regarding claim 16: Lee et al. teaches the basic claimed interlayer insulating resin film as set forth above.  Not disclosed is the thickness. However, Ogawa et al. teaches a similar film having a thickness of 0.1-10 microns (para. 25). Lee et al. and Ogawa et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and cyanate compositions used as an insulating layer.  At the time of the invention a person having ordinary skill in the art would have found it obvious to make the film of Lee et al. in the thickness of Ogawa et al. and would have been motivated to do so to have sufficient adhesive force.

s 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) as applied to claim 17 set forth above and in view of Takaya et al. (US 2002/0009577).
Regarding claim 18: Lee et al. teaches the basic claimed interlayer insulating resin film as set forth above.  Lee et al. does not clearly teach winding the film onto a roll form.  However, Takaya et al. teaches a similar composition and product in which the layer is wound onto a take-up roll (para. 107).  Lee et al. and Takaya et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin layers for electronic parts.  At the time of the invention a person having ordinary skill in the art would have found it obvious to wind the film of Lee et al. onto a roll like Takaya et al. and would have been motivated to do so since the roll can be stored or shipped before the next processing step.
Regarding claim 24: Lee et al. teaches the resin film is in a semicured state (para. 135). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767